Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on December 08, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 49 were filed.
4.	The drawings filed on 12/08/2020 are accepted by the Examiner.
5.	 Current claims 1 – 49 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 12/08/2020 is acknowledged.

Priority



Claim Interpretation under 112(f)
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
2.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
3.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In regards to claims 1 – 43 of the instant application based on the claim interpretation under 35 U.S.C. 112(f), the limitations are: a first operation member, a second operation member, a control unit, a specific operation unit, an imaging unit and a display unit.
As for that matter, most of these elements are seen in Fig 2 for the structure corresponding to digital camera 100 with lens  unit 150 and these elements are identified as it follows:
	As for a first  member operation member (Fig 2, 72; [0020]) that has the operation of turning camera ON/OFF; a second operation member (Fig 1B, 71; [0021]) that is a rotational operation member; a lock button 76 (Fig 2, 76; [0021]) that corresponds to a specific operation unit; a control unit (Fig 2, 50; [0033]) that controls the whole operation of the camera system; an imaging unit (Fig 2, 22; [0027]) which captures the image of a subject captured by the lens 103 and a display unit (Fig 2, 28; [0020]), which displays the images captured by the digital camera 100, as disclosed in the printed publication of the instant application US 2021/0185220 A1 of 06/17/2020. 


Allowable Subject Matter
9.	Claims 1 – 49 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The prior/related art of record teaches,
	A camera comprising a display unit; a plurality of operation dials that are disposed around the display unit (Kamiya – US 2020/0007753 A1); a contact detection unit that detects contact with each of the operation dials; and a display control unit that controls display on the display unit, wherein, in a case where contact with the operation dials is not detected, the display control unit displays a set content of the camera on the display unit, and wherein, in a case where contact with an operation dial is detected, the display control unit displays the set content of the camera and an image picture of the operation dial with which the contact is detected on the display unit, wherein in a case where contact with the operation dials is not detected, the display control unit displays a reduced image of each of the operation dials on the display unit along with the set content of the camera, and wherein, in a case where contact with an operation dial is detected, the display control 
	Even though, the prior/related art of record teaches some feature of the present invention such as a camera comprising a display unit; a plurality of operation dials that are disposed around the display unit; a contact detection unit that detects contact with each of the operation dials; and a display control unit that controls display on the display unit, wherein, in a case where contact with the operation dials is not detected, the display control unit displays a set content of the camera on the display unit, and wherein, in a case where the, the contact with the operation dials is detected, it display the image and wherein in a case where contact with the operation dials is not detected, the display control unit displays a reduced image of each of the operation dials on the display unit along with the set content of the camera and, further comprising: an operation dial lock unit that locks the operation dials, wherein the display control unit displays a reduced image of an unlocked operation dial on the display unit (See Kamiya) or an imaging apparatus that includes a plurality of operation members; an object setting means which sets whether each of the plurality of operation members should be made ineffective in a lock modes; a lock mode setting means which sets the lock mode being a state where operations of operation members set as objects of which the operations should be made 
	The prior art of record fails to teach an electronic apparatus and its method of operation, the apparatus comprising a first and a second operation member different from each other and at least one processor which function as: a specific operation unit; and a control unit configured to perform control, wherein, in a case where the electronic apparatus is in a first operation mode and in response to the first operation member being 
	In regards to Claim 1, Kamiya combined with Kadohara and Sato fails to explicitly disclose “An electronic apparatus comprising: a first operation member; a second operation member different from the first operation member; and at least one memory and at least one processor which function as: a specific operation unit; and a control unit configured to perform control, wherein, in a case where the electronic apparatus is in a first operation mode and in response to the first operation member being operated, the control unit performs control to execute a specific function different from a switching function of switching a lock setting state of an operation on the specific operation unit, wherein, in a case where the electronic apparatus is in a second operation mode different from the first operation mode and in response to the first operation member being operated, the control unit performs control to execute the switching function, and wherein the first operation member is an operation member located on a surface lower in height in a direction perpendicular to an operation surface than a surface on which the second operation member is located”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.
	In regards to claims 44 and 47: claim 44 corresponds to the method steps for operating the electronic apparatus of claim 1 and claim 47 corresponds to the non-
	In regards to claims 2 – 13: claims 2 – 13 depend directly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior/related art of record. On the other hand, claims 2 – 13 add new limitations to claim 1 and which are not taught or suggested by the prior/related art of record either. Therefore, claims 2 – 13 are allowable over the prior/related art of record for the same reasons of claim 1.
	In regards to Claim 14, Kamiya combined with Kadohara and Sato fails to explicitly disclose “An electronic apparatus comprising: a specific operation unit; a first operation member; a second operation member different from the first operation member; and a control unit configured to perform control, wherein, in a case where the electronic apparatus is in a first operation mode and in response to the first operation member being operated, the control unit performs control to execute a specific function different from a switching function of switching a lock setting state of an operation on the specific operation unit, wherein, in a case where the electronic apparatus is in a second operation mode different from the first operation mode and in response to the first operation member being operated, the control unit performs control to execute the switching function, and wherein the first operation member is an operation member a protrusion of which is smaller than that of the second operation member”. Therefore, as discussed above, claim 14 is allowable over the prior/related art of record.

	In regards to claims 15 – 29: claims 15 – 29 depend directly or indirectly to claim 14 and they require all the limitations of claim 14, which are not taught or suggested by the prior/related art of record. On the other hand, claims 15 – 29 add new limitations to claim 14 and which are not taught or suggested by the prior/related art of record either. Therefore, claims 15 – 29 are allowable over the prior/related art of record for the same reasons of claim 14.
	In regards to Claim 30, Kamiya combined with Kadohara and Sato fails to explicitly disclose “An electronic apparatus comprising: a viewfinder; a specific operation unit; a first operation member; a second operation member different from the first operation member; and a control unit configured to perform control, wherein, in a case where the electronic apparatus is in a first operation mode and in response to the first operation member being operated, the control unit performs control to execute a specific function different from a switching function of switching a lock setting state of an operation on the specific operation unit, wherein, in a case where the electronic apparatus is in a second operation mode different from the first operation mode and in response to the first operation member being operated, the control unit performs control to execute the switching function, and wherein the first operation member is an operation member located at a position closest to the viewfinder from among operation members located above a display unit and on a side in a first direction of the viewfinder on a surface opposite to a surface facing a subject side”. Therefore, as discussed above, claim 30 is allowable over the prior/related art of record.
	In regards to claims 46 and 49: claim 46 corresponds to the method steps for operating the electronic apparatus of claim 30 and claim 49 corresponds to the non-transitory computer-readable storage medium storing a program to cause a computer to perform the method steps as in claim 46 as for  operating the electronic apparatus as disclosed in claim 30. On the other hand, claims 46 and 49 include similar limitations as disclosed in claim 30 and which are not taught or suggested by the prior/related art of record; therefore, claims 46 and 49 are allowable for the same reasons as claim 30.
	In regards to claims 31 – 43: claims 2 – 13 depend directly to claim 30 and they require all the limitations of claim 30, which are not taught or suggested by the prior/related art of record. On the other hand, claims 31 – 43 add new limitations to claim 30 and which are not taught or suggested by the prior/related art of record either. Therefore, claims 31 – 43 are allowable over the prior/related art of record for the same reasons of claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. K. Yoshida et al., US 2019/0141258 A1 – it teaches an imaging apparatus, comprising: a finder; a grip portion on a side of a first direction relative to the finder; a touch operation member provided on a rear surface of the imaging apparatus on a side of the first direction relative to the finder, on a side of a second direction relative to the grip portion, the second direction being opposite to the first direction, and on a side of a third direction relative to a center of the imaging apparatus, the third direction being perpendicular to the first direction and being oriented from the center toward the finder; and a memory and at least one processor and/or at least one circuit to perform the operations of the following units: a control unit configured to control the imaging apparatus so as to execute a first function in accordance with a slide operation in the first direction with respect to the touch operation member and to execute a second function in accordance with a slide operation in the second direction with respect to the touch operation member.
2. K. Saito, US 2015/0195452 A1 – it teaches an image pickup apparatus comprising: an image pickup unit; a photographic preparation unit configured to adjust a predetermined photographic setting of photography by the image pickup unit; a photographic processing unit configured to effect the photography of an image by the image pickup unit on the basis of the photographic setting adjusted by the photographic preparation unit and execute a photographic processing for recording a photographed image onto a recording medium; a detection unit configured to detect a touch operation applied to a touch operation member; and a control unit configured to effect control of the photographic 
3. S. Ichikawa, US 2020/0393898 A1 – it teaches an electronic apparatus comprising at least one memory and at least one processor which function as: a reception unit configured to receive an eye direction input that is an input based on an eye tracking process; and a control unit configured to control movement of a selected position based on an operation on an operation member, wherein the control unit performs control such that, in a first state in which the selected position is not designated based on the eye direction input, the selected position is moved, in response to the operation member being operated by a predetermined operation amount, by a first amount from a position set before the operation member is operated, and that, in a second state in which the selected position is designated based on the eye direction input, the selected position is moved, in response to the operation member being operated by the predetermined operation amount, by a second amount smaller than the first amount from a position based on the eye direction input.
4. J. Kamiya et al., US 2020/0007753 A1 – it teaches an electronic device, comprising: a touch detector configured to detect a touch operation with respect to a touch operation surface; and at least one memory and at least one processor which function as: a registration unit configured to register, in accordance with a user operation, at least a function to be executed by a first type of a touch operation among a plurality of types of 
5. N. Sato, US 2021/0302804 A1 – it teaches an image capture apparatus comprising: an eye approach detection unit configured to detect an eye approaching to a finder; a switching unit configured to switch between a locked state in which execution of a function corresponding to an operation on a touch panel having a display surface of a display unit capable of displaying a captured image as an operation surface is restricted and an unlocked state in which the execution of the function is not restricted; and a control unit configured to perform control such that in the locked state, even if a specific operation is performed on the touch panel without detecting the eye approaching by the eye approach detection unit, predetermined processing corresponding to the specific operation is not executed, and the predetermined processing is executed in response to the specific operation on the touch panel being performed in a state where a predetermined condition including detection of the eye approaching by the eye approach detection unit is satisfied, wherein the specific operation is a start of a touch and/or a movement of a touch position while touching.

7. K. Fujita et al., US 2015/0109510 A1 – it teaches a camera comprising: an optical viewfinder formed on the front of the camera and having an objective window facing a subject, an eyepiece window for looking at the subject seen through the objective window, and an eye sensor detecting that the eye of a user is looking at the eyepiece window; an operating member provided on an external portion of the camera; a touch sensor for detecting that the operating member has been touched when the eye sensor detects that the eye of the user is looking at the eyepiece window; a display unit for displaying an 
8. Y. Duan et al., US 2018/0164939 A1 – it teaches a screen enabling method, comprising: detecting, by an electronic device, a first pressure value of a pressure operation performed on a touchscreen of the electronic device when a display screen of the electronic device is in a disabled state, wherein the display screen comprises a first portion and a second portion; and displaying, by the electronic device in the first portion of the display screen, first screen display data according to a first display attribute when the first pressure value is greater than or equal to a preset pressure operation threshold, wherein the second portion keeps in a disabled state or is displayed in black, and the first display attribute comprises at least a display luminance. The electronic device is a screen enabling mobile that includes a preset lock-screen theme interface.
9. S. Matsushima, US 2017/0104922 A1 – it teaches an electronic apparatus, comprising: a detection unit configured to detect a touch operation on a touch sensitive surface; an operation unit that is located at a position different from a position of the touch sensitive surface; and a control unit configured to when neither the touch operation nor an operation on the operation unit has been performed for a first period, perform control to switch to a lock state without hiding display on a display unit, the lock state restricting execution of a function corresponding to the touch operation, and upon accepting the operation on the operation unit during the lock state, perform control to switch to a state in which the 

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697